Citation Nr: 0705419	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands and feet, to include chloracne due to herbicide 
exposure.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In an 
August 2003 rating decision, the RO denied service connection 
for a skin disorder of the hands and feet, including 
chloracne as due to Agent Orange.  In a September 2004 rating 
decision, the RO denied entitlement to service connection for 
a right knee disorder and hypertension.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
November 2006.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A skin disease of the hands and feet, to include 
chloracne due to herbicide exposure, is not of service 
origin; chloracne was not manifested to a compensable degree 
within one year of the date of last possible exposure on 
active military service, nor is any current skin disease of 
the hands and feet related to any incident of service.

2.  The veteran does not currently suffer from a right knee 
disorder that is causally related to service; arthritis in 
the right knee was not manifested to a compensable degree 
within one year of service separation.  

3.  The veteran does not currently suffer from hypertension 
that is causally related to service; hypertension was not 
manifested to a compensable degree within one year of service 
separation.


CONCLUSIONS OF LAW

1.  A skin disease of the hands and feet, to include 
chloracne due to herbicide exposure, was not incurred in or 
aggravated by service nor may chloracne be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.304 (2006).

3.  Hypertension was not incurred in or aggravated by active 
service, nor was it manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in July 2003 as to the claim for skin 
disease and January 2004 as to the claims for a right knee 
disorder and hypertension.  In a letter dated in March 2006, 
the RO requested that he provide any additional information 
and evidence.  Additional VA medical records were received, 
and a supplemental statement of the case was issued.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The March 2006 letter to the veteran complied with this 
requirement.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

Service Connection

Skin disease of the hands and feet

The veteran served in Vietnam during the Vietnam War from 
August 17, 1965 to December 1, 1965.  Based on his service, 
he is presumed to have been exposed to Agent Orange.  He 
contends that service connection is warranted for chloracne 
or related skin disease of the hands and feet. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service medical records, including a December 1963 induction 
physical examination report and a December 1965 separation 
physical examination report, are negative for complaints or 
findings related to skin disease, rash or chloracne.  The 
veteran was treated on one occasion in service for a papule 
in the groin area in 1965.  This was prior to his service in 
Vietnam.  There is no diagnosis of chloracne or a skin 
disorder in the service medical records.  

The veteran sought treatment at the Fort Worth VA outpatient 
clinic (OPC) in August 2000.  He complained of blisters on 
the right hand and feet from Agent Orange exposure.  He 
reported he needed cream for this, and stated that he had 
gotten some from this clinic in the past.  

The veteran has submitted a written statement, dated in 2004, 
of a comrade who recalled that he was treated for emergent 
feet along with the veteran in Vietnam.  He recalled they 
were given different types of medicine for their feet.  

Additional VA and private treatment records do not reflect 
treatment or diagnosis of skin disease.  In a January 2006 VA 
rheumatology procedure note which included review of systems, 
the skin was observed to have no rash.  

At his hearing before the undersigned Veterans Law Judge, the 
veteran testified that he spent much of his time in Vietnam 
walking through rice paddies.  His feet were wet and blue at 
the end of the day.  The skin would peel off.  He took off 
his right shoe and sock at the hearing and showed the bottom 
of his foot which had scaling on it.  He indicated that his 
hands were also affected because he had to dig fox holes with 
his hands.  He stated that he and his comrades were given 
powder.  The veteran testified that he had bed rest for a 
week prior to leaving Vietnam during which time he was given 
powder for his feet.  He testified further that his hands 
also had some flakiness, which the undersigned observed on 
the base of the right ring finger.  His wife testified that 
she had been married to the veteran for 40 years and the skin 
problem was present as long as she could recall.  The veteran 
reported that he sought treatment from a doctor when he came 
home from service, but the doctor has since died and the 
records are unavailable.  He stated he was not currently 
getting treatment at the VA OPC for skin disease but he did 
show the undersigned a bottle of skin medication, 
betamethosone, prescribed by VA.  

The veteran alleges that he has current skin disease as a 
result of being exposed to Agent Orange while in service in 
Vietnam.  Although the record shows that the veteran served 
in Vietnam and is presumed to have been exposed to Agent 
Orange during that time, and chloracne is a disability for 
which presumptive service connection is allowed according to 
38 C.F.R. § 3.309(e), there is no competent medical evidence 
of chloracne either in service or at present.  Service 
medical records show no complaints or findings with the 
exception of the isolated treatment for a papule on the groin 
which required no follow-up treatment, and was treated before 
the veteran went to Vietnam.  The separation examination 
revealed no skin abnormality.  Further, to the extent the 
veteran has asserted that a skin disease such as chloracne 
has been present since service, the first medical 
documentation of any skin disorder is the complaint at VA OPC 
in 2000.  There is simply no diagnosis of chloracne.  Thus, 
the preponderance of the evidence is against a finding that 
there was chloracne manifest to a compensable degree within a 
year of the date of last possible exposure in service.  
Therefore, service connection for chloracne is not warranted 
on a presumptive basis as due to Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, again, the 
veteran's service medical records show that at both induction 
and separation there were no skin abnormalities, complaints 
or diagnoses.  Parenthetically, the Board observes that the 
papule of the groin area was an acute illness which required 
no follow-up treatment.  In addition, the first evidence of a 
complaint of skin disease of the hands and feet was in 2000, 
many years after service.  There is no medical evidence of 
record that shows that a current skin disease of the hands 
and feet related to his service.  Clearly, there is no 
evidence of either a chronic disease in service or continuity 
of symptomatology since service.  No medical personnel have 
opined that there is a current disease of this nature related 
to service.  Rheumatology consultation in January 2006 showed 
no current rash.  The Board finds no competent evidence of 
current skin disorder and no competent evidence of a nexus 
between any skin disorder and service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran and his wife's lay opinions as to his disorder 
are not competent medical evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, service connection is not 
warranted for a skin disease of the hands and feet, to 
include chloracne due to herbicide exposure on a presumptive 
basis or a direct basis.


Right Knee Disorder and Hypertension

Service medical records show no findings or diagnosis of 
hypertension.  The veteran had blood pressure of 130/80 at 
induction and 112/66 at separation.  His heart was normal at 
his induction and separation examinations, and an X-ray at 
separation showed heart and lungs within normal limits.  The 
lower extremities were listed as having no abnormalities on 
induction and separation examinations.  In December 1964, the 
veteran sprained his right knee pushing a cart.  There was 
swelling of the knee and the diagnosis was traumatic 
bursitis.  He was instructed not to exercise for three days, 
to wear an ace bandage and to perform no marching or 
prolonged standing.  

At the hearing before the undersigned, the veteran stated 
that he had a second injury of the right knee in 1976 for 
which he received workmen's compensation.  He showed the 
undersigned the right knee, which appeared swollen.  He 
currently used heat therapy on his right knee. As to 
hypertension, the veteran testified that he had been so angry 
in service that he put someone in a choke hold.  This made 
him dizzy and precipitated a headache.  He was told by a 
doctor Goldberg sometime after service that he would have to 
stop getting so angry if he wanted to live.  He reported that 
his hypertension was diagnosed in 1997 when he began 
treatment for rheumatoid arthritis.  

VA and private treatment records dating from October 1999 
show that the veteran currently has rheumatoid arthritis.  An 
X-ray report of the knees undertaken in March 2003 as part of 
the evaluation of rheumatoid arthritis reflect severe 
degenerative osteoarthritis of the right knee and normal left 
knee.  

The veteran's treating doctor, E.L.K., D.O., noted that the 
veteran denied heart disease and hypertension in early 
October 1999.  Blood pressure was 155/90.  The doctor noted a 
diagnosis of hypertension in December 1999 and started the 
veteran on a hypertension medication kit.  Gait and station 
were normal and it was noted that the veteran was also being 
followed by a rheumatologist.  The veteran sought treatment 
at the Fort Worth VA outpatient clinic (OPC) in August 2000.  
At that time, his blood pressure was 137/97.  

Additional VA treatment records dating to March 2006 show 
that the veteran continued to take medication for 
hypertension and rheumatoid arthritis, and that he also 
complained of osteoarthritis.  

While the medical evidence shows current disability of the 
right knee and hypertension, there is no competent evidence 
linking the current right knee disorder, or hypertension, and 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In addition, service connection for certain chronic diseases, 
including arthritis and hypertension, may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Concerning the injury to the right knee in service, this was 
an was acute episode and there were no complaints or 
residuals of that injury on the separation examination.  No 
treating source has indicated there is a link between the 
current right knee complaints and service.  There was no 
chronic disease in service, nor continuity of symptoms since 
service.  See 38 C.F.R. § 3.303.  Moreover, arthritis was not 
present during the one year presumptive period following 
service which would allow for presumptive service connection.  
See 38 C.F.R. § 3.307, 3.309 (2006).

As to hypertension, the first diagnosis was many years after 
service, and thus presumptive provisions are not for 
application.  See 38 C.F.R. § 3.307, 3.309 (2006).  There is 
no competent evidence linking current hypertension, first 
manifested over 30 years following service, to service.  No 
health care provider has opined that there is a link between 
hypertension and service.  

While the veteran and his wife are competent to describe the 
symptoms that he experiences, their statements are without 
significant probative value in regard to the issues of 
diagnosis, etiology and nexus, as they have not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the claims for service connection 
for a right knee disorder and hypertension, and they must be 
denied.


ORDER

Service connection for a skin disease of the hands and feet, 
to include chloracne due to herbicide exposure, is denied.

Service connection for a right knee disorder is denied.

Service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


